BISTLINE, Justice,
specially concurring.
“That which is inadvertent can hardly be intentionally deceitful.” Brown v. Iowa Beef Processors, 107 Idaho 558, 691 P.2d 1173 (1984) (Bistline, J., dissenting). “I cannot willfully withhold information I do not know to be relevant.” Larry L. Smith, pro se, Reply Brief, Smith v. State, Sup.Ct. No. 14773. In Brown it was the claimant who brought to his employer’s attention that he had not reported a DWI on his job application form, explaining that he did not think it was required. Here it is claimant Smith who, as he so writes in his brief, upon becoming “aware of the potential increased earnings for work I had already completed, ... realized that if this potential was fulfilled, I would owe DOE a refund” — on which basis he “promptly reported this in*631formation ... on my own initiative, unsolicited by DOE.” Smith would learn, as did Brown, that honesty is not always the best policy — at least in the area of unemployment law. Brown was denied benefits for intending to deceive his employer from knowledge which the employer had not asked for; Smith was denied benefits because of a “willful failure to report material facts in order to obtain benefits.” DOE Brief, p. 3. The said failure was in not reporting work hours for which there was no promise of remuneration. One would have thought that a 1984 appellate court would be unanimous in not allowing the declared purpose of the Employment Security Law1 to be thus thwarted. Those who practice in this area of the law have undoubtedly taken note of the apparent shift in this Court’s stance regarding that declared public policy since shortly after Meyer v. Skyline Mobile Homes, 99 Idaho 754, 589 P.2d 89 (1979). In that case, as in this, DOE terminated the claimant’s benefits for having “failed to report a material fact in order to obtain benefits.” 99 Idaho at 756, 589 P.2d 89. With only Justices Shepard and Donaldson dissenting, this Court reversed the Commission. But in doing so, the majority is found to have made this statement, which I now disavow as an inaccurate statement of the law: “In our view, a fact is material if it is relevant to the determination of a claimant’s right to benefits; it need not actually affect the outcome of that determination.” 99 Idaho at 760, 589 P.2d 89.
The majority opinion noted that Fleury v. State, 114 N.H. 528, 323 A.2d 919 (1974), was contrary, but was not persuaded. In our recent Brown case, supra, we had our attention brought to other recent cases which demonstrate Fleury was not just an isolated happenstance. In Unemployment Compensation Board of Review v. Dixon, 27 Pa.Cmwlth. 8, 365 A.2d 668 (1976), six judges of the Commonwealth Court were agreed that “information ... falsely provided should concern matters material to the employment sought for the errant answer to be disqualifying for unemployment benefits. The Unemployment Compensation Board of Review’s brief conceded that the double blow to Mr. Dixon, a husband and father, of loss of job and denial of unemployment compensation, is harsh. We do not agree that it is in this case, necessary.” Similarly, see Sun Shipbuilding v. Commonwealth Unemployment Compensation Board, 35 Pa.Cmwlth. 275, 385 A.2d 1047 (1978). The Colorado Court of Appeals adopted “a standard of materiality” in Casias v. Industrial Commission, 38 Colo.App. 261, 554 P.2d 1357 (1976).
Turning back to our own 1979 Meyer case, the majority opinion also discussed the issue of the claimant’s willfulness. As claimant Smith here argues, how can it be said that he withheld — willfully—that which he did not know to be relevant, i.e., material. Here the pro se claimant could not be on sounder ground. On this issue the Meyer Court and Mr. Smith are in accord:
“It seems clear that the appeals examiner based his decision not on what Meyer actually believed the question asked, *632but rather on what the examiner concluded Meyer should have understood the question to ask.”
99 Idaho at 761, 589 P.2d at 96. (Justice Bakes writing for the Court.)
Anent further proceedings before the Commission, the opinion in Meyer went on to say:
“On Meyer’s appeal from the DOE examiner’s unfavorable rulings, an Industrial Commission referee held a second hearing. Meyer repeated much of his earlier testimony concerning the unsuitability of the work Skyline offered and his interpretation of the question on the weekly certification form. The referee prepared findings, conclusions, and an order, and the commission adopted these as its own. The findings make no mention of Meyer’s interpretation of the question regarding refusal of work. The appeals examiner found in substance that Meyer misunderstood the question on the certification form, and the commission through its referee made no clear finding to the contrary. We therefore think it likely that the commission, like the appeals examiner, based its conclusion of willful withholding upon the notion that Meyer must be held to know that which he should have known through the exercise of minimal care. In effect, then, the commission may have assumed that the willfulness requirement was satisfied by gross negligence on Meyer’s part.”
99 Idaho at 761, 589 P.2d at 96.
The Court proceeded with an effort to shed some illumination on the apparent meaning of the word “willfully” as used in I.C. § 17-1366(j). The discussion is readily available, and no purpose is served here by repeating it, other than to take careful note that the Court’s conclusion was that, in enacting the section, the legislature only “intended to disqualify those claimants who purposely, intentionally, consciously, or knowingly fail to report a material fact, not those whose omission is accidental because of negligence, misunderstanding or other cause.” 99 Idaho at 761, 589 P.2d at 96. What the Court’s opinion in Meyer then states in concluding Part IIB is clearly not within the bounds of the beneficent purpose of the Employment Security Law, and I disavow it in favor of the more acceptable rule that disqualification from benefits cannot be predicated upon failure to report a fact which is not known to be relevant. Claimant ought not to be charged with the expertise of an attorney in an area of the law in which even attorneys are not versed in the legalese thereof. I am reminded of the language of Justices Porter and McQuade in their joint dissenting opinion in Hatch v. Employment Security Agency, 79 Idaho 246, 313 P.2d 1067 (1957). After giving a statement of the basic purpose of this social legislation, as this opinion does, that dissent went on to add in language which is appropriate here:
“It has been held that the principal objective of this legislation was to encourage employers to make plans whereby there would be more stable employment; and as an additional objective, this legislation was to prevent economic insecurity for the individual workman and his family. Both of these objectives working together advance the general economy of this country and prevent mass unemployment from the chain-reaction type of national unemployment that comes about by a few basic industries’ laying off their personnel.
“In the case at hand, the complete shutdown of employment by the Albeni contractors by the completion of the Albeni Falls Dam and the Washington Water Power Dam threw all the carpenters employed thereon out of employment. There was a finding by the examiner to the effect that thereafter the claimant did perform some work for which he drew no unemployment compensation for a short period.
“The effect of this ruling is to make a man sit idle and do absolutely nothing when there is no labor market for his labor. It seems apparent from the briefs that no carpentry work was available under any circumstances in and around Sandpoint, Idaho, where the claimant re*633sided. Under these circumstances, there should be a liberal interpretation of the statute as to what employment is, in accordance with the ruling of this court in Hagadone v. Kirkpatrick, 66 Idaho 55, 154 P.2d 181; dissenting opinion, In re Gem State Academy Bakery, 70 Idaho 531, 224 P.2d 529; In re Potlatch Forests, 72 Idaho 291, 240 P.2d 242. There is no finding that work of the character which the claimant was capable of performing was available in and around the area of Sandpoint, Idaho, in accordance with Hagadone v. Kirkpatrick, supra; Wolfgram v. Employment Security Agency, 75 Idaho 389, 272 P.2d 699; dissenting opinion, Devlin v. Ennis, 77 Idaho 342, 292 P.2d 469, 476. In the case of Devlin v. Ennis, supra, Justice Smith said:
“ ‘Both the workmen’s compensation law and the decisions of this Court admonish the Industrial Accident Board to make inquiries and investigations as shall be deemed necessary. * *
“The claimant herein was living in a community which had the same characteristics as an area wherein there was seasonal unemployment, in that there was no employment available in the carpentry trade. Merely because the claimant occupied himself in repairing, building, or adding to the value of his home, he is now disqualified from receiving the benefits of financial assistance which was designed for this particular set of facts: i.e., gross unemployment.
“The eases which have been cited in the majority opinion, wherein full time employment on a house means self-employment, are only extracts of cases that are not capable of being persuasive to this Court in that the decisions are apparently those of administrative boards. These decisions, in Volumes 6 and 8 of Commerce Clearing House under paragraph 1901 of Unemployment Compensation, do not recite the facts upon which the decisions are based, and should not therefore be used by this Court as the basis of the majority opinion.
“The order of the Industrial Accident Board should be reversed.”
79 Idaho at 255-57, 313 P.2d at 1072-1073.

. “72-1302. Declaration of state public policy. — (a) As a guide to the interpretation and application of this act, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this state. Involuntary unemployment is therefore a subject of national and state interest and concern which requires appropriate action to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The legislature, therefore, declares that, in its considered judgment, the public good, and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, and for the compulsory setting aside of unemployment reserves to be used for the benefits of persons unemployed through no fault of their own."